Citation Nr: 0210519	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  94-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an extension of a temporary total convalescent 
rating based on right knee surgery in August 1989.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from March 1948 to June 
1948.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1990 RO decision which granted a temporary 
total convalescent rating under 38 C.F.R. § 4.30 for the 
period from July 31, 1989 to October 31, 1989, based on right 
knee surgery; the veteran appealed for an extension of this 
rating.  A personal hearing was held before an RO hearing 
officer in March 1991.  In March 1996, the Board remanded the 
case to the RO for further evidentiary development.  The case 
was subsequently returned to the Board.

The Board notes that a supplemental statement of the case was 
sent to the veteran and his representative in April 2002, and 
that they were both notified that the case was forwarded to 
the Board in July 2002.  Neither has submitted additional 
argument.

Additionally, in July 2001, the veteran has raised claims for 
entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating) and for increased 
ratings for his bilateral knee disabilities.  As these issues 
are not currently in appellate status they are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  During a July 31, 1989 to August 2, 1989 admission to a 
VA medical center, the veteran had right knee surgery for his 
service-connected right knee disability; based on the 
surgery, the RO granted him a temporary total convalescent 
rating from July 31, 1989 to October 31, 1989.  

3.  The evidence does not show that the veteran was in need 
of additional convalescence after October 30, 1989.


CONCLUSION OF LAW

The criteria for an extension of a temporary total 
convalescent rating, beyond October 31, 1989, based on right 
knee surgery, have not been met.  38 C.F.R. § 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has been notified of evidence required to 
substantiate the claims.  Such notice is found in requests 
for evidence, the rating decision, the statement of the case 
and supplemental statements of the case, and in a Board 
remands.  The veteran and his representative have submitted 
written arguments.  In January 2002, in conjunction with 
another issue, the RO provided the veteran with information 
regarding VCAA including evidence and notice requirements.  
The Board concludes that the notice provisions of the VCAA 
and companion regulation have been satisfied in this case to 
the extent possible.  Id.  All available and relevant VA 
medical records dated after the August 1989 surgery have been 
obtained.  Based on the entire record, the Board finds that 
all relevant evidence has been developed to the extent 
possible, and the duty to assist provisions of the VCAA and 
implementing regulation have been satisfied.

I.  Factual Background

Service connection was established for a right knee 
disability in a May 1949 rating decision.  Records show that 
the veteran underwent multiple right knee surgeries in 
subsequent years.  

The veteran was hospitalized at a VA Medical Center from July 
31, 1989 to August 2, 1989, where he underwent a 
quadricepsplasty of the right quadriceps tendon (a surgical 
shortening of the right quadriceps mechanism).  The operative 
report shows that the surgical diagnosis was extensor lag of 
the right quadriceps tendon; there were no complications 
during the procedure.  A right leg cast was applied prior to 
discharge the next day, and his discharge instructions 
advised him to walk with crutches as needed.

Subsequent VA outpatient treatment records show that on 
follow-up examination in August 1989, one week after his 
surgery, the veteran was doing well and was getting around 
with crutches.  His postoperative course was described as 
satisfactory.  On examination on August 23, 1989, he was 
doing fine, his wound was benign, and his cast was 
discontinued.  A cylinder cast was planned.  In mid-September 
1989, it was noted that the veteran was using crutches.  On 
examination on September 27, 1989, it was noted that the 
veteran had been wearing a cylinder cast for eight weeks, and 
had no complaints of pain.  The cast was removed.  On 
examination, the incision was well-healed, there was marked 
quadriceps atrophy, and range of motion was from 0 to 30 
degrees with pain.  The examiner indicated that the knee was 
doing well, and placed the knee in a knee immobilizer, and 
referred him for physical therapy.  On examination on October 
30, 1989, it was noted that the veteran was three months 
status post quadricepsplasty of the right knee.  He was 
generally doing well and had been wearing a knee immobilizer.  
He had attended physical therapy only twice due to an 
earthquake.  On examination, range of motion was from 0 to 90 
degrees with some mild pain around the patellar tendon, and a 
20-degree extensor lag.  The examiner indicated that the 
veteran was doing well and recommended increased activity and 
strengthening.  His next appointment was scheduled for eight 
weeks later.  

Medical records are negative for subsequent treatment of a 
right knee disability until January 1990.  A VA outpatient 
treatment record dated on January 8, 1990 reflects that the 
veteran had no complaints relative to his status post 
quadricepsplasty.  He was doing well and was happy with the 
results of his surgery.  The wound was healed and range of 
motion was from 0 to 90 degrees.  He walked with a limp.  The 
examiner opined that the results of surgery were 
satisfactory.  A treatment note dated in late January 1990 
shows that the veteran complained of left and right knee 
pain.  There was swelling of the right knee.  In March 1990, 
he complained of left knee pain after an injury in August 
1989.  He was using a cane.  On examination of the right knee 
there was range of motion from 0 to 120 degrees, with no 
swelling or instability.  X-ray studies showed osteoarthritis 
in both knees.

In March 1990, the veteran submitted a claim for a temporary 
total convalescent rating based on right knee surgery in 
August 1989.

By a statement dated in November 1990, the veteran asserted 
that his temporary total convalescent rating should be 
extended to January 8, 1990, when he was released from his 
doctor's care.

At a March 1991 RO hearing, the veteran testified that he was 
hospitalized for about three or four days, and he was 
discharged with his leg in a cast, and stitches in his knee.  
He said he wore a cast for approximately twelve weeks, and 
his stitches were not removed until his cast was removed.  He 
said that after his cast was removed, he was given a knee 
brace and crutches, and he attended physical therapy in 
Oakland once every two weeks until mid-November 1989, when he 
moved to Los Angeles.  He said he used crutches until January 
1990, but he was told to put weight on his leg during this 
time.  He said he could get around inside his house with only 
one crutch, but could not walk without crutches.  He said 
that he was released by his doctor on January 8, 1990, and 
that in January 1990 he stopped using crutches and began 
using a cane.  He contended that his temporary total 
convalescent rating should have been granted for a total of 
six months since he was under a doctor's care for six months.
 
In early March 1993, the veteran underwent a right total knee 
replacement; in a September 1993 rating decision, the RO 
granted a temporary total convalescent rating for this 
hospitalization and surgery, effective from February 25, 
1993.

In March 1996, the Board remanded the case to the RO in part 
to obtain any additional VA medical records of physical 
therapy at the Oakland VA outpatient clinic for a right knee 
disability.

Records show that the RO contacted the Oakland VA outpatient 
clinic on multiple occasions (in writing and by telephone) in 
an attempt to obtain additional VA treatment records dated 
after the August 1989 right knee surgery.

An August 2000 note in the claims file reflects that the 
veteran's complete medical file was obtained from the Oakland 
VA Medical Center, and no additional medical records were 
included.  In an August 2000 supplemental statement of the 
case, the RO indicated that the recently obtained outpatient 
treatment records were already of record.

II.  Analysis

A temporary total rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  Such total rating will be followed by appropriate 
schedular evaluations.  Total ratings will be assigned under 
this section if treatment of a service-connected disability 
resulted in:  (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement or the necessity for 
continued use of a wheelchair or crutches, regular weight-
bearing being prohibited; or (3) immobilization by cast, 
without surgery, of one major joint or more.  38 C.F.R. § 
4.30 (a) (2001).  Under 38 C.F.R. § 4.30 (b), a total rating 
of one, two, or three months beyond the initial three months 
may be extended under any of the three conditions above.  
Extensions of one or more months up to six months beyond the 
initial six months period may be made upon approval of the 
Adjudication Officer.

The veteran had surgery on his right knee during VA 
hospitalization from July 31, 1989 to August 2, 1989.  The RO 
assigned a related temporary total convalescent rating for 
the period from July 31, 1989 to October 31, 1989.  The 
veteran maintains such should be extended to January 8, 1990, 
when he was released from his doctor's care.

VA hospital records dated from July 31, 1989 to August 2, 
1989 show that the veteran had no complications from the 
right knee surgery on August 1, 1989.  The day following 
surgery, he was discharged from the hospital in a right leg 
cast, and his discharge instructions advised him to walk with 
crutches as needed.  Subsequent follow-up VA outpatient 
treatment records show that the veteran wore a right leg cast 
until August 23, 1989, when the cast was replaced with a 
cylinder cast.  On September 27, 1989, it was noted that the 
veteran's cylinder cast had remained in place for eight 
weeks.  Contrary to the veteran's assertions that his right 
knee was casted for twelve weeks, the Board notes that 
September 27, 1989 is eight weeks and one day after the 
veteran's August 1, 1989 right knee surgery, and hence, the 
veteran's right knee was in a cast for only eight weeks, at 
which point (late September 1989) he was given a knee brace 
and referred for physical therapy.

Records show that the veteran was using crutches in August 
1989 and was still using them in mid-September 1989.  The 
medical records do not show use of crutches after that date.  
On examination on October 30, 1989, the veteran was generally 
doing well and had been wearing a knee immobilizer.  He had 
attended physical therapy only twice due to an earthquake.  
The examiner indicated that the veteran was doing well and 
recommended increased activity and strengthening.  His next 
appointment was scheduled for eight weeks later.  Medical 
records are negative for subsequent treatment of a right knee 
disability until January 8, 1990, at which point the veteran 
had no complaints relative to his status post 
quadricepsplasty.  The examiner opined that the results of 
surgery were satisfactory.

The treatment records generally indicate gradual improvement 
in the postoperative right knee condition during the months 
following the August 1, 1989 surgery, and in late October 
1989, the veteran was generally doing well, and was only 
using a right knee brace.  Although the veteran has testified 
that he continued to use crutches until January 1990, the 
medical records do not reflect use of crutches after mid-
September 1989, and they do not show treatment for the right 
knee in November or December 1989.  On follow-up examination 
in early January 1990, the veteran was doing well, and no 
treatment was given.  On October 30, 1989, the veteran's 
doctor told him to increase his activity and said he was 
doing well.  The Board finds that convalescence from the 
operation was completed as of October 30, 1989, and that 
therefore an extension of the temporary total convalescent 
rating is not in order.

The preponderance of the evidence is against the veteran's 
claim for an extension of a temporary total convalescent 
rating beyond October 31, 1989, based on right knee surgery, 
is not warranted.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

ORDER

An extension of a temporary total disability convalescent 
rating, beyond October 31, 1989, based on right knee surgery, 
is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

